DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 4-9, and 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicants arguments filed on 12/22/2021 are fully considered as follows:
Applicant argues that the objections to claim 1 should not be maintained in view of the amendments. Applicant’s arguments are persuasive. Therefore, the claim objection is not maintained.
Applicant argues that the 35 USC 112(b) should not be maintained to amended claim 1 and cancelled claim 11. Applicant’s arguments are persuasive. Therefore, the rejection is not maintained.
Applicant argues that the 35 USC 102 and 103 should not be maintained in view of Scerbo does not teach “calculate a mutual position relation between the cutting means and the plurality of clampers, and operate only one clamper, which is predicted to contact the cutting means, to avoid the cutting means, and operate the one clamper to return to fix the building material, when operating the one clamper to avoid the cutting means has been ended, based on the calculated mutual position relation between the cutting means and the one clamper”. Applicant’s arguments are persuasive. Therefore, the rejections are not maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664